FILED
                                                                         IN THE OFFICE OF THE
                                                                      CLERK OF SUPREME COURT
                                                                          DECEMBER 17, 2020
                                                                       STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                2020 ND 256

Spencer Kerry Curtiss,                              Petitioner and Appellant
     v.
State of North Dakota,                             Respondent and Appellee

                                No. 20200175

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Spencer K. Curtiss, self-represented, Bismarck, ND, petitioner and appellant;
submitted on brief.

Tiffany J. Grossman, Assistant Attorney General, Bismarck, ND, for
respondent and appellee; submitted on brief.
                               Curtiss v. State
                                No. 20200175

Jensen, Chief Justice.

[¶1] Spencer Curtiss appeals from the dismissal of his declaratory judgment
action seeking relief from a criminal judgment and the district court’s
subsequent order denying his motion for reconsideration. We affirm.

                                       I

[¶2] In 2011, Curtiss was convicted and sentenced to 25 years of
imprisonment with all but 15 years suspended for Gross Sexual Imposition
(GSI) with a minor. Curtiss has previously initiated a direct appeal of his
conviction in the criminal case, filed two petitions for post-conviction relief
under the Uniform Postconviction Procedure Act, moved for relief under
N.D.R.Civ.P. 60, and moved to amend his probation. State v. Curtiss, 2011 ND
175, 803 N.W.2d 834; Curtiss v. State, 2015 ND 83, 865 N.W.2d 124; Curtiss v.
State, 2015 ND 159, 870 N.W.2d 26; Curtiss v. State, 2016 ND 62, 877 N.W.2d
58; State v. Curtiss, 08-10-K-01650. The relief requested by Curtiss was denied
in each of the prior proceedings.

[¶3] In February 2020, Curtiss filed a complaint in district court seeking a
declaratory judgment, a vacation of the sex offender registration requirements
of his sentence, and a removal of his probation period. In his complaint, Curtiss
asserted a variety of claims challenging the underlying GSI conviction. The
court dismissed the action under N.D.R.Civ.P. 12(b)(6) after finding the
current action to be an impermissible collateral attack on the criminal
judgment. Curtiss subsequently filed a motion for reconsideration of the
dismissal of his action. The court denied the motion. On appeal, Curtiss argues
the district court erred in dismissing his action and denying his motion to
reconsider.

                                       II

[¶4] “A motion to dismiss under N.D.R.Civ.P. 12(b)(6) tests the legal
sufficiency of the claim presented in the complaint.” Hondl v. State, 2020 ND


                                       1
20, ¶ 5, 937 N.W.2d 564 (citing Great W. Cas. Co. v. Butler Mach. Co., 2019 ND
200, ¶ 5, 931 N.W.2d 504). This Court has determined the standard of review
as follows:

      On appeal from a dismissal under N.D.R.Civ.P. 12(b)(6), we
      construe the complaint in the light most favorable to the plaintiff
      and accept as true the well-pleaded allegations in the complaint. A
      district court’s decision granting a Rule 12(b)(6) motion to dismiss
      a complaint will be affirmed if we cannot discern a potential for
      proof to support it. We review a district court’s decision granting a
      motion to dismiss under N.D.R.Civ.P. 12(b)(6) de novo on appeal.

Krile v. Lawyer, 2020 ND 176, ¶ 15, 947 N.W.2d 366 (internal citations and
quotations omitted).

[¶5] The Uniform Postconviction Procedure Act is the exclusive remedy for
collaterally challenging the judgment of a conviction. State v. Atkins, 2019 ND
145, ¶ 11, 928 N.W.2d 441 (relying on N.D.C.C. § 29-32.1-01(4)). Postconviction
applications seeking to challenge the judgment are time barred after two years
of the date the conviction becomes final unless an exception applies. N.D.C.C.
§§ 29-32.1-01(2) and (3). A conviction becomes “final” when:

      a. The time for appeal of the conviction to the North Dakota
      supreme court expires; b. If an appeal was taken to the North
      Dakota supreme court, the time for petitioning the United States
      supreme court for review expires; or c. If review was sought in the
      United States supreme court, the date the supreme court issues a
      final order in the case.

N.D.C.C. § 29-32.1-01(2).

[¶6] Curtiss’ declaratory judgment action constituted a collateral attack on
his criminal judgment not provided for by law. See Hamilton v. Hamilton, 410
N.W.2d 508, 520 (N.D. 1987) (“Any attempt to avoid, defeat or evade a
judgment, or to deny its force and effect, in some incidental proceeding not
provided for by law, with the express purpose of obtaining relief from that
judgment is a collateral attack.”); State v. Atkins, 2019 ND 145, ¶ 11, 928
N.W.2d 441 (“[T]he Uniform Postconviction Procedure Act is to be used


                                       2
exclusively in place of other remedies collaterally challenging the judgment of
conviction.”); N.D.C.C. § 29-32.1-01(2) (postconviction applications seeking to
challenge a criminal judgment are barred after two years of the date the
conviction becomes final). Over two years have elapsed since Curtiss’ criminal
judgment became final. If Curtiss had initiated his action challenging the 2011
criminal judgment as a postconviction relief proceeding, his action would have
been time barred. N.D.C.C. § 29-32.1-01(2). The court did not err in the
dismissal of Curtiss’ action under Rule 12(b)(6) as a prohibited collateral attack
of a final judgment. See Atkins, 2019 ND 145, ¶ 11, 928 N.W.2d 441.

                                       III

[¶7] Curtiss filed a motion for reconsideration of the dismissal of his action,
arguing he was entitled to obtain relief under N.D.R.Civ.P. 52(b), N.D.R.Civ.P.
59(j), and N.D.R.Civ.P. 60(b). In his brief in support of the motion to reconsider,
Curtiss re-asserted many of the arguments raised in his original petition
regarding his challenge to the criminal judgment.

[¶8] North Dakota law does not formally recognize motions to reconsider, and
motions for reconsideration are treated as motions to alter or amend a
judgment under N.D.R.Civ.P. 59(j), or motions for relief from a judgment under
N.D.R.Civ.P. 60(b). Kautzman v. Doll, 2018 ND 23, ¶ 9, 905 N.W.2d 744. A
court’s denial of a motion for reconsideration will not be reversed on appeal
absent a manifest abuse of discretion. Id. at ¶ 13. “A court abuses its discretion
when it acts in an arbitrary, unreasonable, or unconscionable manner, when it
misapplies or misinterprets the law, or when the decision is not the product of
a rational mental process leading to a reasoned decision.” Matter of Estate of
Bartelson, 2019 ND 107, ¶ 13, 925 N.W.2d 416 (citing J.B. v. R.B., 2018 ND 83,
¶ 5, 908 N.W.2d 687). “An abuse of discretion is never assumed and must be
affirmatively established, and this Court will not reverse a district court’s
decision merely because it is not the one it would have made had it been
deciding the motion.” Anderson v. Baker, 2015 ND 269, ¶ 7, 871 N.W.2d 830.

[¶9] In denying the motion to reconsider, the district court stated the
following:



                                        3
      Curtiss has failed to show that he has a right to reconsideration
      under N.D.R.Civ.P. Rules 52(b), 59(j), and 60(b). His motion
      appears to be yet another attempt to raise the same arguments
      collaterally attacking his criminal conviction which the court
      previously dismissed. Because Curtiss has failed to show he is
      entitled to reconsideration under the rules stated, his motion for
      reconsideration is DENIED.

[¶10] The district court’s explanation for denying Curtiss’ motion
demonstrates it considered and rejected his arguments. The court’s reasoning
is supported by the record as Curtiss raised no new substantive issues for the
court to decide after dismissing the complaint based upon a collateral attack of
Curtiss’ GSI conviction which was not supported by law. The court’s decision
was the product of a rational mental process and was not arbitrary,
unconscionable, or unreasonable. The court did not abuse its discretion in
denying the motion seeking reconsideration of the dismissal of his action.

                                      IV

[¶11] The district court properly dismissed Curtiss’ action seeking to
collaterally challenge his 2011 criminal conviction for Gross Sexual Imposition
of a minor under N.D.R.Civ.P. 12(b)(6) and did not abuse its discretion in
denying his subsequent request for reconsideration of the dismissal. We affirm.

[¶12] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                       4